                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 21-CIV-60575-RAR

INGRID PRINCE,

       Plaintiff,

v.

IDES, et al.,

      Defendants.
___________________________/

     ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

       THIS CAUSE comes before the Court upon United States Magistrate Judge Jared M.

Strauss’s Report and Recommendation [ECF No. 12] (“Report”), filed on June 23, 2021.              The

Report recommends that this action be dismissed without prejudice as to Defendants IDES, Trinity,

Chelsea Doe, and Terry Doe because Plaintiff failed to perfect service on those defendants.        See

Report at 3-4.   The Report properly notified the parties of their right to object to Magistrate Judge

Strauss’s findings and the consequences for failing to object. Id. at 4.      The time for objections

has passed and neither party filed any objections to the Report.

       When a magistrate judge’s “disposition” has properly been objected to, district courts must

review the disposition de novo.    FED. R. CIV. P. 72(b)(3). However, when no party has timely

objected, “the court need only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.”       FED. R. CIV. P. 72 advisory committee’s notes (citation

omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has

acknowledged Congress’s intent was to only require a de novo review where objections have been

properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It
does not appear that Congress intended to require district court review of a magistrate [judge]’s

factual or legal conclusions, under a de novo or any other standard, when neither party objects to

those findings.”).

         Because no party has filed an objection to the Report, the Court did not conduct a de novo

review of Magistrate Judge Strauss’s findings. Rather, the Court reviewed the Report for clear

error.   Finding none, it is

         ORDERED AND ADJUDGED as follows:

         1.     The Report [ECF No. 12] is AFFIRMED AND ADOPTED.

         2.     This action is DISMISSED without prejudice as to Defendants IDES, Trinity,

Chelsea Doe, and Terry Doe.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of July, 2021.




                                                        _________________________________
                                                        RODOLFO A. RUIZ II
                                                        UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
